Citation Nr: 0839571	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife and Appellant's brother


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970, including combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

In a February 2006 hearing before the RO, the veteran 
testified that due to his service-connected disabilities, 
including PTSD, diabetes mellitus and diabetic neuropathy, he 
was unable to maintain substantially gainful employment.  The 
veteran reported incidents at his place of employment 
involving explosions and people dying of electrocution which 
triggered flashbacks of Vietnam.  He testified that he 
retired early due to an exacerbation of his PTSD symptoms in 
the last couple years of his employment.  In addition, the 
veteran, his wife and his brother all testified to the 
severity of his PTSD symptoms which included being at risk of 
harm to himself and others as well as having suicidal 
ideation and intent.  

VA outpatient treatment reports from December 2004 to May 
2007 reflect that the veteran was treated for diabetes 
mellitus, diabetic neuropathy (also diagnosed as peripheral 
neuropathy) and post-traumatic stress disorder (PTSD).

In an October 2005 VA examination, the veteran was diagnosed 
with chronic and moderate PTSD and was assigned a Global 
Assessment of Functioning (GAF) score of 55.  His PTSD 
symptoms included flashbacks, depression, irritability, 
anxiety, an unrestricted affect with full range, nightmares, 
crying spells, decreased appetite, decreased socialization, 
decreased energy, hypervigilence, hyperstartle response and 
no suicidal or homicidal ideation.  The examiner concluded 
that the veteran remained employable from a psychiatric 
perspective as the severity of his symptoms did not render 
him unemployable.  

A letter received in September 2007 from the veteran's 
treating physician at the VA, reported that, based on the 
degree of the veteran's symptoms related to his PTSD and his 
poor social functioning, the physician believed that the 
veteran could not be gainfully employed.  

The Board opines that further findings relating to all of the 
veteran's service-connected disabilities are needed to 
evaluate their current severity and whether they render him 
unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007).  Consequently, the RO should arrange for the veteran 
to undergo VA examinations at the appropriate VA medical 
facility to evaluate all of his service-connected 
disabilities and for an opinion on whether they, either alone 
or in combination, render him unemployable.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for a VA examination with an appropriate 
specialist to determine whether he is 
unable to secure and follow substantially 
gainful occupation due to his service-
connected disabilities.  Based on the 
examination(s) and a review of the claims 
folder, to include a review of the opinion 
furnished by the veteran's treating 
physician at the VA, each examiner should 
render an opinion as to whether any of the 
veteran's service-connected disabilities, 
either alone or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  If so, the 
examiner(s) should provide an approximate 
date as to when these disabilities 
rendered the veteran unemployable.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




